PER CURIAM.
Dondre R. West challenges the trial court’s denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. West argues that his sentence impermissibly exceeds the statutory maximum for his offenses, citing Myers v. State, 696 So.2d 893 (Fla. 4th DCA 1997). The First District has recently certified conflict with Myers in Floyd v. State, 707 So.2d 833 (Fla. 1st DCA 1998). At issue is the trial court’s authority to exercise the twenty-five percent prerogative in guidelines sentencing authorized by section 921.0013(2), Florida Statutes (1995), in circumstances where the guidelines score exceeds the statutory maximum for the offense. See § 921.001(5), Fla. Stat. (1995). Conflict has been certified in Myers and Floyd; only this court among Florida’s intermediate appellate courts has not aligned itself with one of the positions advanced in these opinions.
We adopt the approach of the First District in Floyd and affirm the trial court. We reject the other issues argued by West without discussion.
Affirmed.
THREADGILL, A.C.J., and BLUE and GREEN, JJ., concur.